Title: To George Washington from Colonel Daniel Morgan, 5 January 1778
From: Morgan, Daniel
To: Washington, George

 

Sir
Radner meeting [Pa.] 5th Jany 1778

General Potter Militia he tells me, will all leave this place today, which will leave this post very weak, General Polaskey sent for all the horse that was with me to join their rigts, I did not think it advesable to send them before I aquinted your excellency, As none has Come to reliave them, and without Horse we should be very liable to be surpris’d—I have two butchers that Come out of Philadelphia to buy Cattle two men who sold them Cattle and Sheep under guard and two that broke Goal at winchester and two more that was in Company with them would be glad to know what to do with them. sixty of the enemies horse Com out yesterday as far as the black horse and took one of the three men that took the butcher and the Cattle sellers. I am your Hble sert

Danl Morgan

